Citation Nr: 1427306	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include rotoscoliosis, narrowing of the intervertebral foramen at L5-S1, degenerative joint disease, and degenerative disc disease/spondylosis.

2.  Entitlement to service connection for a cervical spine disability, to include cervical narrowing, cervical curve and discopathy of mid cervical discs, and degenerative joint disease.

3.  Entitlement to service connection for chronic headaches, to include as secondary to cervical spine narrowing.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Veteran and C.C.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, and from November 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the issues of entitlement to service connection for cervical spine narrowing and a low back disorder, and initially denied entitlement to service connection for chronic headaches.

While the RO treated the claims for a low back disorder and a cervical spine disability as claims to reopen, the Board finds that the correct posture of this case is actually a reconsideration of a decision on a claim for benefits based on newly discovered service records received after the initial decision on the claim.  See 38 C.F.R. § 3.156(c) (2013) (providing that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  The claims file reflects that the last final denial for the claims of a low back disorder and a cervical spine disorder was in December 2007.  At the time of the decision, some service treatment records were of record.  Thereafter, additional service treatment records of reports of medical history from the Veteran's period of active duty service and medical board records were associated with the claims file in June 2011.  Accordingly, the Board will proceed with a reconsideration of the claim.

The Veteran testified before the undersigned at an April 2013 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claims for additional development. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Veteran's service treatment records (STRs) show that in October 1967, at entrance into service, the Veteran underwent a medical examination.  The spine and other musculoskeletal system were noted as normal.  

Personnel records dated October 1967 listed the Veteran's occupation as a deck hand on a tugboat.

Clinical records dated April 1969 show the Veteran was treated after being struck by a car while riding a motorcycle.  There is no notation of injury to the back or neck, nor complaints of pain in the back or neck.  In January 1970, prior to discharge, the medical examination noted a normal spine.

At his November 1971 induction, the Veteran completed a Report of Medical History in which he denied ever having suffered a head injury or any recurrent back pain.  A simultaneous medical examination noted a normal spine.  However, treatment notes from November 1971 show complaints of pain in the lower back and in the back of the neck while doing exercises.  December 1971 treatment records showed ongoing complaints of back pain.  An x-ray of the lumbar spine showed lumbarization of the left portion of the first sacral segment with rotoscoliosis and the possible appearance of L5 spina bifida.

In December 1971, the Veteran appeared before the medical board, which determined that the Veteran did not meet the minimum standards for enlistment because the Veteran reported low back pain, ongoing for several years with no specific incidents of trauma.  The board noted that x-ray results revealed lumbarization of S-1 with severe rotational deformity.  The Veteran stated that he did not mention this complaint to examiners at the induction examination because he was asymptomatic at the time.

The Veteran was treated from 1985 to present by a private chiropractor, Dr. R.H.  In December 1985, the Veteran was diagnosed by R.H. with cervicalgia, secondary to reversal of cervical curve and discopathy of mid cervical discs, and with lumbalgia, secondary to lumbar scoliosis and wedge subluxation of L5.  In February 2010, R.H. submitted a letter which stated that the Veteran suffered head and spinal injuries while working on a tug boat and service which precipitated his current condition, and therefore opined that the Veteran's neck pain, headaches and low back pain originated from military service.  

In a September 2007 letter, Dr. N.B., a doctor of osteopathic medicine, diagnosed the Veteran with bilateral foraminal narrowings of the cervical spine, especially at C5-C6, and numerous osteophytes at C6-C7.  N.B. further diagnosed the Veteran with an indented thecal sac at T12-L1, with severe narrowing of the intervertebral foramen at L5-S1.

A March 2011 letter from Dr. R.G., a chiropractor, stated that based on x-ray evidence, the Veteran had a rather severe torsion (sacral apex to left mid-line) of lumbo pelvic spine, with L1-L5 scoliosis with attendant spinous processes to left of midline, and "degeneration joint disease" present with eburanation, exostosis, spurring, and lipping.  R.G. further noted cervical fusion at C3-C7, with a metal plate causing the Veteran to have virtually no range of motion in the cervical spine.  R.G. also diagnosed degenerative joint disease of the cervical spine.  R.G. opined that the Veteran's injuries were old, leading him to believe they were caused by the Veteran's military service, including injuries sustained aboard the tug boat.

In a July 2012 VA examination, the Veteran was diagnosed with lumbar degenerative disc disease/spondylosis, and lumbar radiculopathy with L6-S1 fusion surgery correction.  The Veteran reported onset of low back pain and neck pain associated with injuries obtained during service aboard tug boats.  The examiner determined that the Veteran's low back and cervical spine disabilities were less likely than not incurred in or caused by the claimed in-service injury because there was only one entry for "neck pain" in the Veteran's STRs in November 1971, and there were no reports of neck or back pain in the Veteran's separation physical.  However, the VA examiner did not consider the treatment records or opinions of Dr. R.H., Dr. R.G. or Dr. N.B.

In his April 2013 hearing, the Veteran stated that following his in-service motorcycle accident, he experienced lower back and neck pain, as well as headaches.

For the foregoing reasons, the Board finds that an addendum opinion is necessary.   The examiner should offer an opinion as to whether the Veteran's current lumbar spine disability, cervical spine disability, and chronic headaches are related to military service, to include a motorcycle accident in service and any injury sustained while working on a tug boat.  All lay and medical evidence should be considered, to include all statements made by the Veteran, and treatment records from Dr. R.H., Dr. R.G. and Dr. N.B.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request an addendum opinion.  If the VA examiner determines that it is necessary, the AMC should schedule the Veteran for a VA spine examination to determine the nature and etiology of the Veteran's currently diagnosed spinal conditions and chronic headaches.  

The examiner is advised that the Veteran had two periods of active service:  February 1968 to February 1970 and November 1971 to December 1971.  The examiner is requested to review the records associated with the claims file, and discuss the September 2009 and February 2010 opinions from Dr. R.H. and the March 2011 opinion from Dr. R.G., and offer an opinion addressing the following:

(a)  Whether the Veteran's lumbar spine disability, to include rotoscoliosis, severe narrowing of the intervertebral foramen at L5-S1, degenerative joint disease, and degenerative disc disease/spondylosis, is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's service, including as a result of the Veteran's motorcycle accident in April 1969, purported spinal injuries from being "slammed" around the insides of a small tug boat, and November and December 1971 in-service complaints of back and neck pain. 

(b)  Whether the Veteran's cervical spine disability, to include cervical narrowing, cervical curve and discopathy of mid cervical discs, and degenerative joint disease, is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's service, including as a result of the Veteran's motorcycle accident in April 1969, purported spinal injuries from being "slammed" around the insides of a small tug boat, and November and December 1971 in-service complaints of back and neck pain. 
 
(c)  Whether the Veteran's chronic headaches are at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's service, including as a result of the Veteran's motorcycle accident in April 1969, purported head injuries from being "slammed" around the insides of a small tug boat, and November and December 1971 in-service complaints of back and neck pain. 

(d) Whether the Veteran's scoliosis/rotoscoliosis is congenital, developmental or familial in origin?  If the answer is "yes," is the Veteran's scoliosis/rotoscoliosis a disease process, or is it simply a defect of abnormality?  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's scoliosis/rotoscoliosis in this case if necessary.

(e)  If the proper classification of the Veteran's scoliosis/rotoscoliosis is a disease process of congenital, developmental or familial origin, did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter service with the disorder?  If YES, provide an opinion as to whether the preexisting disorder clearly and unmistakably (i.e., highest degree of medical certainty) WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  The examiner should discuss the November and December 1971 in-service treatment for back and neck pain and the x-ray findings of lumbarization of the left portion of the first sacral segment with rotoscoliosis and the possible appearance of L5 spina bifida.  If NO the disorder did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that any current scoliosis/rotoscoliosis is etiologically related to symptomatology noted in service.  

(f)  If the proper classification of the Veteran's scoliosis/rotoscoliosis is a congenital or development defect or abnormality, is it at least as likely as not (50 percent or greater probability) that it was subject to a superimposed injury as the result of the Veteran's motorcycle accident in April 1969, purported spinal injuries from being "slammed" around the insides of a small tug boat, and November and December 1971 in-service complaints of back and neck pain, which 
resulted in additional disability of the cervical or lumbar spine?

(g) Whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was (i) caused by or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the neck disability.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After the above actions have been completed, the AMC should readjudicate the issue of entitlement to service connection for a lumbar spine disability, cervical spine disability, and chronic headaches.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a Supplemental SOC (SSOC), and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



